DETAILED ACTION
	This is the second office action for US Application 16/621,907 for a Supporting Member and Wiring Member.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 5, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7 September 2021.
Applicant's election with traverse of Species I in the reply filed on 7 September 2021 is acknowledged.  The traversal is on the ground(s) that the office action does not identify the same or corresponding feature.  This is not found persuasive because the election of species is required because the inventions do not share a same or corresponding technical feature.
The requirement is still deemed proper and is therefore made FINAL.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0331523 to Ruebel.  Regarding claim 1, Ruebel discloses a supporting member for attaching a plurality of electrical wires to an attaching target member.  The supporting member comprises a plurality of electrical wire holding members (10) that each include an electrical wire holding part (18, 20) which can hold at least a part of an electrical wire and a connection part (38, 42) integrally formed with the electrical wire holding part.  The plurality of electrical wire holding members are parallelly connected by the connection parts (see figs. 3a, 3b, 7a-7c) so that the plurality of electrical wires to be held by the electrical wire holding parts are parallel to each other.
Regarding claim 2, first and second electrical wire holding members in the plurality of electrical wire holding members mutually connected are rotatable at least between a state of being flatly arranged and a state of being arranged along an outer 
Regarding claim 6, a rotation amount control part (60) controlling a rotation of the first and second electrical wire holding members is provided.
Regarding claim 7, the supporting member has a base (50) attached to the attaching target member in a state of surrounding at least a periphery of the attaching target member and having an outer periphery to which each of the electrical wire holding members is attached. At least one of the electrical wire holding members further includes a base attaching part (20) attached to an attached part formed on the base.
Regarding claim 10 there is a plurality of electrical wires separately held by the plurality of electrical wire holding members (see paragraph 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruebel.  Ruebel discloses three or more of the plurality of electrical wire holding members connected and arranged along an outer periphery of the base, but does not disclose the base attaching part as provided only on electrical wire holding members located on both ends of the three or more of the plurality of electrical wire holding members which are connected.  However, the omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).  Removing base attaching parts that are not needed would be obvious to one of ordinary skill in the art at the effective filing date of the present invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0242245 to Balderama et al.
US 2021/0188199 to Takakura et al.
US 2019/0305531 to Fujimura et al.
US 2020/0108783 to Enomoto et al.
US 2021/0062938 to Storm et al.
US 2016/0261232 to Grushkowitz et al.
US 2013/0092434 to Kato et al.
The above prior art discloses conduit holding supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632